NUMBER 13-21-00371-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                    IN THE MATTER OF C.C.C., A JUVENILE


                    On appeal from the 484th District Court
                         of Cameron County, Texas.


                                        ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This matter is before the Court on appellant C.C.C.’s second unopposed motion

for extension of time to file appellant’s brief. This appeal arises from an order waiving the

juvenile court’s exclusive jurisdiction and transferring the case to criminal district court.

See TEX. FAM. CODE ANN. §§ 54.02, 56.01(c)(1)(A). Appellant’s brief was initially due on

December 6, 2021. Appellant previously filed an unopposed motion for extension of time

to file appellant’s brief; we granted the motion and extended the time to file the brief until

December 20, 2021. Appellant now requests an additional two-week extension of time to

file the brief, until January 3, 2022. Appellant represents that critical documents were
inadvertently omitted from the appellate record; that the district clerk advised that the

documents would need to be sealed pursuant to a court order before they can be included

in the appellate record; that the parties submitted a proposed agreed sealing order to the

juvenile court on December 9, 2021; and that the juvenile court has yet to sign the agreed

order. Appellant further represents that the State is unopposed to the motion.

       Appeals of an order under Texas Family Code § 54.02 certifying a juvenile to stand

trial as an adult are governed by the rules of appellate procedure applicable to accelerated

appeals. Order Accelerating Juvenile Certification Appeals and Requiring Courts to Give

Notice of the Right to An Immediate Appeal, Misc. Docket No. 15-9156 (Tex. Aug. 28,

2015); see TEX. FAM. CODE ANN. § 56.01(h-1). TEX. R. APP. P. 28.1. Appellate courts are

directed to ensure “so far as reasonably possible” that appeals in such cases are brought

to final disposition within 180 days of the date the notice of appeal is filed. Id. Accordingly,

it is the policy of this Court to limit extensions of time in such cases absent truly

extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       Accordingly, we grant appellant’s second motion for extension of time and order

appellant’s brief to be filed on or before January 4, 2022. No further extensions of time

will be granted absent truly exigent and extraordinary circumstances.

       We urge the juvenile court to act promptly in signing the agreed sealing order so

that the complete record may be timely filed, and so that this Court can ensure that the

appeal is decided within the timeframe established by the Texas Supreme Court for such

appeals.

                                                                         PER CURIAM

Delivered and filed on the
20th day of December, 2021.



                                               2